ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_06_EN.txt. 261



         DISSENTING OPINION OF JUDGE DONOGHUE



   There are compelling reasons for the Court to exercise its discretion not to
render Advisory Opinion — Advisory Opinion has effect of circumventing absence
of United Kingdom consent to judicial settlement of dispute with Mauritius
regarding sovereignty over Chagos Archipelago.


  1. I agree with my colleagues that the Court has jurisdiction to give the
requested Advisory Opinion. I also concur in the Court’s rejection of sev-
eral grounds on which it was claimed that the Court should exercise its
discretion not to render an advisory opinion (the contentions that the
facts are complex and disputed, that the Advisory Opinion will not assist
the General Assembly and that an arbitral tribunal has already settled
certain matters presented by the request). However, I consider that the
Advisory Opinion has the eﬀect of circumventing the absence of
United Kingdom consent to judicial settlement of the bilateral dispute
between the United Kingdom and Mauritius regarding sovereignty over
the Chagos Archipelago and thus undermines the integrity of the Court’s
judicial function. For this reason, I believe that the Court should have
exercised its discretion to decline to give the Advisory Opinion.

   2. Successive advisory opinions have stated that the Court has discre-
tion to decline to render an advisory opinion. This discretion exists “so as
to protect the integrity of the Court’s judicial function and its nature as
the principal judicial organ of the United Nations” (Accordance with
International Law of the Unilateral Declaration of Independence in Respect
of Kosovo, Advisory Opinion, I.C.J. Reports 2010 (II), p. 416, para. 29).
However, as the Court recalls today, only “compelling reasons” will lead
it to decline a request as to which it has jurisdiction (Advisory Opinion,
para. 65). There are “compelling reasons” to decline to give an advisory
opinion when “to give a reply would have the eﬀect of circumventing the
principle that a State is not obliged to allow its disputes to be submitted
to judicial settlement without its consent” (Western Sahara, Advisory
Opinion, I.C.J. Reports 1975, p. 25, para. 33).


   3. I fully understand the impetus for today’s Advisory Opinion. Both
the events leading to the detachment of the Chagos Archipelago and the
treatment of the Chagossians cry out for an authoritative judicial pro-
nouncement. The General Assembly, which made the Request, has played
a signiﬁcant role in shaping the law relevant to self-determination. Its
resolutions during the 1960s addressed decolonization, both generally

170

262         separation of the chagos (diss. op. donoghue)

and with particular reference to Mauritius. I do not take issue with the
Court’s statement today that “[t]he issues raised by the request are located
in the broader frame of reference of decolonization, including the Gen-
eral Assembly’s role therein, from which those issues are inseparable”
(Advisory Opinion, para. 88). However, these circumstances do not alter
my conclusion that the response to the request has the eﬀect of circum-
venting the lack of United Kingdom consent to adjudicate its bilateral
dispute with Mauritius and thus that there is a compelling reason for the
Court to decline to give an advisory opinion.


   4. The Court has chosen to say very little today about the substance of
the bilateral dispute, the persistent refusal of the United Kingdom to con-
sent to adjudicate that dispute and the relationship between that dispute
and the questions presented in the request. I set out my understanding of
these points in the following paragraphs.
   5. There is a bilateral dispute between the United Kingdom and Mau-
ritius regarding sovereignty over the Chagos Archipelago. In 2001, Mau-
ritius proposed that the two States take their dispute to the International
Court of Justice (Written Statement of the United Kingdom, Ann. 62).
The United Kingdom did not agree (ibid., para. 5.12).
   6. Because the United Kingdom’s 1 January 1969 optional clause dec-
laration excluded disputes with Commonwealth States, that declaration
could not serve as the basis for the Court’s jurisdiction in a contentious
case. In 2004, after Mauritius indicated that it would withdraw from the
Commonwealth in order to provide a basis for the Court’s jurisdiction,
the United Kingdom amended its optional clause declaration to exclude
disputes with States that are or have been members of the Common-
wealth (ibid., para. 5.19 (b)). In that same year, the Minister for Foreign
Aﬀairs of Mauritius, while addressing the United Nations General Assem-
bly, aﬃrmed that “Mauritius has always favoured a bilateral approach in
our resolve to restore our exercise of sovereignty over the Chagos Archi-
pelago” and stated that “we shall use all avenues open to us in order to
exercise our full sovereign rights over the Chagos Archipelago”
(United Nations General Assembly, Official Records of the General
Assembly, Fifty-Ninth Session, 14th Plenary Meeting, Tuesday, 28 Sep-
tember 2004, 3 p.m. (Verbatim record A/59/PV.14) [extract], dossier
No. 300).
   7. On 20 October 2011, Mauritius proposed to the United Kingdom
negotiations within the meaning of Article 22 of the International
Convention on the Elimination of All Forms of Racial Discrimination
(CERD) on the basis that Mauritius “has sovereignty over the Chagos
Archipelago”, and that Mauritius “does not recognize the so-called
‘BIOT’ [‘British Indian [Ocean] Territory’] which the United Kingdom
purported to create by illegally excising the Chagos Archipelago from
Mauritius prior to its independence” (Written Statement of the
United Kingdom, Anns. 70 and 72). (Earlier that year, the Court had

171

263         separation of the chagos (diss. op. donoghue)

determined that Article 22 requires, as a precondition to the Court’s juris-
diction, negotiation or the procedures expressly provided for in the Con-
vention (Application of the International Convention on the Elimination of
All Forms of Racial Discrimination (Georgia v. Russian Federation), Pre-
liminary Objections, Judgment, I.C.J. Reports 2011 (I), p. 130, para. 148).)
The United Kingdom declined on the basis that there was no dispute
within the meaning of Article 22 of the CERD (Written Statement of the
United Kingdom, Ann. 71).

   8. In arbitration that it initiated in 2011 pursuant to Annex VII of the
United Nations Convention on the Law of the Sea, Mauritius asked the
Arbitral Tribunal to ﬁnd that the United Kingdom was not the “coastal
State” with respect to the Chagos Archipelago because the “UK does not
have sovereignty over the Chagos Archipelago” (Chagos Arbitration,
Memorial of Mauritius, para. 1.3 (i), quoted in Written Statement of the
United Kingdom, para. 5.19 (c), footnote 231). As the United Kingdom
observed during oral proceedings in this Advisory Opinion proceeding,
Mauritius asked the Tribunal to apply “the rules of general international
law that are applicable under the [Law of the Sea] Convention, including
ius cogens principles concerning decolonization and the right to self-
determination” (United Kingdom, CR 2018/21, p. 28, para. 8 (a) (Word-
sworth), quoting Chagos Arbitration, Memorial of Mauritius, para. 1.6).
The United Kingdom countered that the Tribunal did not have jurisdic-
tion over the sovereignty issue. The Tribunal concluded that “[t]he Par-
ties’ dispute regarding sovereignty over the Chagos Archipelago does not
concern the interpretation or application of the Convention” (Arbitration
regarding the Chagos Marine Protected Area Arbitration (Mauritius v.
United Kingdom), PCA No. 2011-03, Award of 18 March 2015, para. 221)
and thus that it did not have jurisdiction over the sovereignty dispute.
   9. The events summarized above demonstrate that there is a bilateral
dispute about sovereignty over the Chagos Archipelago, that Mauritius
has repeatedly sought adjudication or arbitration of that dispute and that
the United Kingdom has consistently refused its consent thereto.

  10. To determine whether the request would circumvent the lack of
consent to adjudication of the sovereignty dispute, it is necessary to com-
pare the subject-matter of this bilateral dispute with the issues presented
by the request.
  11. To be sure, there is no reference to “sovereignty” in the request.
However, Mauritius’ own statements make clear that the dispute over
sovereignty is at the heart of the request. In its May 2017 aide-memoire
regarding the draft request, Mauritius stated that the proposal to request
an advisory opinion related to “the completion of the process of decolo-
nization of Mauritius, thereby enabling Mauritius to exercise its full sov-
ereignty over the Chagos Archipelago” (Written Statement of the
United Kingdom, Ann. 3: Republic of Mauritius, Aide Memoire,
May 2017).

172

264          separation of the chagos (diss. op. donoghue)

 12. In the present proceedings, Mauritius concludes its written state-
ment with the submission that
      “international law requires that . . . [t]he process of decolonization of
      Mauritius be completed immediately, including by the termination of
      the administration by the United Kingdom of Great Britain and
      Northern Ireland of the Chagos Archipelago, so that Mauritius is able
      to exercise sovereignty over the totality of its territory” (Written
      Statement of Mauritius, Conclusions, p. 285).
  13. Mauritius also states in its written comments:
      “sovereignty over the Chagos Archipelago is predicated on, and fully
      disposed of by, the Court’s determination of the decolonization issue.
      There is no basis for a separate consideration or determination of any
      question of territorial sovereignty.” (Written Comments of Mauritius,
      para. 2.47.)
  14. The centrality of the dispute over sovereignty is conﬁrmed by
observations of States other than Mauritius, as well as the Assembly of
the African Union, in connection with the request. When Congo intro-
duced the proposed request on behalf of African States Members of the
United Nations, it stated that the request was made
      “in pursuit of the eﬀort of all African States, including Mauritius, to
      complete the decolonization of Africa and to allow a State member of
      both the African Union and the United Nations to exercise its full
      sovereignty over the Chagos Archipelago in accordance with interna-
      tional law and the right of self-determination”. (United Nations, Offi-
      cial Records of the General Assembly, Seventy-First Session, 88th Plenary
      Meeting, Thursday, 22 June 2017, 10 a.m. (A/71/PV.88, dossier No. 6,
      p. 5 (Congo). See also page 9 (Venezuela, speaking on behalf of the
      Non-Aligned Movement), page 14 (India), page 15 (Kenya), page 18
      (Uruguay), page 19 (El Salvador) and page 21 (Indonesia).)
  15. A 2017 resolution of the Assembly of the African Union stated
that the Assembly:
         “RESOLVES to fully support the action initiated by the Govern-
      ment of the Republic of Mauritius at the level of the United Nations
      General Assembly with a view to ensuring the completion of the
      decolonization of the Republic of Mauritius and enabling the Repub-
      lic of Mauritius to eﬀectively exercise its sovereignty over the Cha-
      gos Archipelago, including Diego Garcia.” (African Union,
      Twenty-Eighth Session, Resolution on Chagos Archipelago, Assem-
      bly/AU/Res.1 (XXVIII) (30-31 Jan. 2017), doc. EX.CL/994 (XXX),
      Written Statement of Mauritius, Ann. 190.)
  16. These statements must inform an understanding of the meaning
and purpose of the request. As Mauritius itself told the Court, “plainly
any ongoing unlawful colonization will give rise to a sovereignty dispute

173

265         separation of the chagos (diss. op. donoghue)

between the State whose territory is colonized and the administering
power” (Written Statement of Mauritius, para. 1.38). The questions of
decolonization and sovereignty cannot be separated.

   17. The request diﬀers in important respects from the request in West-
ern Sahara, which the Court found no compelling reason to decline to
answer. In Western Sahara, there was a “legal controversy” between
Morocco and Spain (Advisory Opinion, I.C.J. Reports 1975, p. 25,
para. 34). However, the Court observed in that Advisory Opinion that
“[t]he issue between Morocco and Spain regarding Western Sahara is not
one as to the legal status of the territory today, but one as to the rights of
Morocco over it at the time of colonization”. The Court therefore con-
cluded that “[t]he settlement of this issue will not aﬀect the rights of Spain
today as the administering Power” (ibid., p. 27, para. 42). The Court also
found that “the request for an opinion does not call for adjudication
upon existing territorial rights or sovereignty over territory” (ibid.,
pp. 27-28, para. 43).


   18. By contrast, the present request places before the Court the lawful-
ness of past United Kingdom conduct, the present-day consequences of
that conduct for the rights of that State and the adjudication of sover-
eignty over territory. The Court gives a comprehensive answer. It declares
that “the process of decolonization of Mauritius was not lawfully com-
pleted when that country acceded to independence in 1968, following the
separation of the Chagos Archipelago” (Advisory Opinion, para. 183,
subpara. (3)). It also concludes that “the United Kingdom’s continued
administration of the Chagos Archipelago constitutes a wrongful act
entailing the international responsibility of that State” that has a “con-
tinuing character” (ibid., para. 177) and thus that “the United Kingdom
is under an obligation to bring to an end its administration of the Cha-
gos Archipelago as rapidly as possible” (ibid., para. 183, subpara. (4)).

   19. The Advisory Opinion, like the request, avoids references to sover-
eignty. Yet the Court’s pronouncements can only mean that it concludes
that the United Kingdom has an obligation to relinquish sovereignty to
Mauritius. The Court has decided the very issues that Mauritius has
sought to adjudicate, as to which the United Kingdom has refused to give
its consent.
   20. The Court has exercised its discretion to render the Advisory Opin-
ion on the basis that the issues presented by the Request are located in “a
broader frame of reference” (para. 88). Surely any bilateral dispute that
attracts suﬃcient support in the General Assembly so as to lead that
organ to request an advisory opinion could be described as falling within
a “broader frame of reference”. Were that not the case, the General
Assembly would not vote to put the matter forward to the Court.


174

266         separation of the chagos (diss. op. donoghue)

   21. Today the Court recites once again that there would be “compel-
ling reasons” to decline to give an advisory opinion when such a reply
“would have the eﬀect of circumventing the principle that a State is not
obliged to allow its disputes to be submitted to judicial settlement without
its consent” (Advisory Opinion, para. 85, quoting Western Sahara, Advi-
sory Opinion, I.C.J. Reports 1975, p. 25, para. 33). However, the decision
to render today’s Advisory Opinion demonstrates that this incantation is
hollow. It is diﬃcult to imagine any dispute that is more quintessentially
bilateral than a dispute over territorial sovereignty. The absence of
United Kingdom consent to adjudication of that bilateral dispute has
been steadfast and deliberate. Mauritius was thwarted by this absence of
consent, so took another route, pursuing the present request and thereby
fulﬁlling the aﬃrmation of its Foreign Minister in 2004 (see paragraph 6
above) that the State would use “all avenues open to us in order to exer-
cise our full sovereign rights over the Chagos Archipelago”. The delivery
of this Advisory Opinion is a circumvention of the absence of consent.


   22. The Court could have chosen, in the exercise of its discretion, to
provide a more limited response to the Request (possibly reformulating
the Request in order to do so). For example, the lack of United Kingdom
consent to adjudication of the bilateral dispute would not stand in the
way of an opinion limited to the questions of law presented by Ques-
tion (a), i.e. whether there was, as of 1965-1968, a customary interna-
tional law right of self-determination of peoples; the content of any such
right and the obligations of colonial States that were a consequence of the
right to self-determination. Such a response would have provided legal
guidance to the General Assembly without undermining the integrity of
the Court’s judicial function. I regret that the Court has not taken such
an approach.
   23. The Charter of the United Nations and the Statute of the Court
give the Court the functions of settling legal disputes in contentious cases
and of responding to requests for advisory opinions. To preserve the
integrity of both functions, the distinctions between them must be
respected. I consider that the Advisory Opinion fails to do so and instead
signals that the advisory opinion procedure is available as a fall-back
mechanism to be used to overcome the absence of consent to jurisdiction
in contentious cases. Some may ﬁnd this to be a welcome development,
but I consider that it undermines the integrity of the Court’s judicial func-
tion. For this reason, I dissent.

                                           (Signed) Joan E. Donoghue.




175

